
	

113 HR 1821 IH: Registered Nurse Safe Staffing Act of 2013
U.S. House of Representatives
2013-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1821
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2013
			Mrs. Capps (for
			 herself and Mr. Joyce) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for patient protection by establishing safe nurse staffing levels at
		  certain Medicare providers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Registered Nurse Safe Staffing Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Research shows
			 that patient safety in hospitals is directly proportionate to the number of
			 registered nurses working in the hospital. Higher staffing levels by
			 experienced registered nurses are related to lower rates of negative patient
			 outcomes.
			(2)A
			 2011 study on nurse staffing and inpatient hospital mortality shows that
			 sub-optimal nurse staffing is linked with a greater likelihood of patient death
			 in the hospital. A 2012 study of serious patient events reported to the Joint
			 Commission demonstrates that one of the leading causes of all hospital sentinel
			 events is human factors, including staffing and staffing skill mix.
			(3)Health care worker
			 fatigue has been identified as a major patient safety hazard, and appropriate
			 staffing policies and practices are indicated as an effective strategy to
			 reduce health care worker fatigue and to protect patients. A national survey of
			 registered nurses found that 74 percent experience acute or chronic effects of
			 stress and overwork.
			(4)A
			 strategy that ensures optimal nurse staffing and skill mix greatly influences
			 patient satisfaction and results in greater overall savings to hospitals
			 through reductions in adverse patient events.
			(5)A
			 2009 study demonstrated that improved patient satisfaction due to increased and
			 appropriate nurse staffing is reflected on hospital scores on HCAHPS, which is
			 a key measure for value-based payment programs under the Medicare program and
			 used by other payors.
			(6)Registered nurses
			 play a vital role in preventing patient care errors. A 2009 study found that
			 sufficient staffing of critical care nurses can prevent adverse patient events,
			 which can cost anywhere from $2,200,000 to $13,200,000. By contrast, the nurse
			 staffing costs in the study time period were only $1,360,000.
			(7)Higher nurse
			 staffing also generates cost savings to payors, as demonstrated in a 2011
			 cost-benefit analysis that weighed registered nursing personnel costs against
			 emergency department utilization after patient discharge from a
			 hospital.
			(8)A
			 2012 study of Pennsylvania hospitals shows that by reducing nurse burnout,
			 which is attributed in part to poor nurse staffing, those hospitals could
			 prevent an estimated 4,160 infections with an associated savings of
			 $41,000,000. That study also found that for each additional patient assigned to
			 a registered nurse for care, there is an incidence of roughly one additional
			 catheter-acquired urinary tract infection per 1,000 patients or 1,351
			 infections per year, costing those hospitals as much as $1,100,000
			 annually.
			(9)When hospitals
			 employ insufficient numbers of nursing staff, registered nurses are being
			 required to perform professional services under conditions that do not support
			 quality health care or a healthful work environment for registered
			 nurses.
			(10)As a payor for
			 inpatient and outpatient hospital services furnished to Medicare beneficiaries,
			 the Federal Government has a compelling interest in promoting the safety of
			 these patients by requiring any hospital participating in the Medicare program
			 to establish minimum safe staffing levels for registered nurses.
			3.Establishment of
			 safe nurse staffing levels by Medicare participating hospitals
			(a)Requirement of
			 medicare provider agreementSection 1866(a)(1) of the Social
			 Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
				(1)in subparagraph
			 (V), by striking and at the end;
				(2)in subparagraph
			 (W), as added by section 3005 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148)—
					(A)by moving such
			 subparagraph 2 ems to the left; and
					(B)by striking the
			 period at the end;
					(3)in subparagraph
			 (W), as added by section 6406(b) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148)—
					(A)by moving such
			 subparagraph 2 ems to the left;
					(B)by redesignating
			 such subparagraph as subparagraph (X); and
					(C)by striking the
			 period at the end and inserting , and; and
					(4)by inserting after
			 subparagraph (X), as redesignated by paragraph (3)(B), the following new
			 subparagraph:
					
						(Y)in the case of a
				hospital (as defined in section 1861(e)), to meet the requirements of section
				1899B.
						.
				(b)RequirementsTitle
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding
			 at the end the following new section:
				
					1899B.Nurse staffing requirements for Medicare participating
		  hospitals(a)Implementation of
				nurse staffing plan
							(1)In
				generalEach participating hospital shall implement a
				hospital-wide staffing plan for nursing services furnished in the
				hospital.
							(2)Requirement for
				development of staffing plan by hospital nurse staffing
				committeeThe hospital-wide staffing plan for nursing services
				implemented by a hospital pursuant to paragraph (1)—
								(A)shall be developed
				by the hospital nurse staffing committee established under subsection (b);
				and
								(B)shall require that
				an appropriate number of registered nurses provide direct patient care in each
				unit and on each shift of the hospital to ensure staffing levels that—
									(i)address the unique
				characteristics of the patients and hospital units; and
									(ii)result in the
				delivery of safe, quality patient care, consistent with the requirements under
				subsection (c).
									(b)Hospital nurse
				staffing committee
							(1)EstablishmentEach
				participating hospital shall establish a hospital nurse staffing committee
				(hereinafter in this section referred to as the
				Committee).
							(2)CompositionA
				Committee established pursuant to this subsection shall be composed of members
				as follows:
								(A)Minimum 55
				percent nurse participationNot less than 55 percent of the
				members of the Committee shall be registered nurses who provide direct patient
				care but who are neither hospital nurse managers nor part of the hospital
				administration staff.
								(B)Inclusion of
				hospital nurse managersThe Committee shall include members who
				are hospital nurse managers.
								(C)Inclusion of
				nurses from specialty unitsThe members of the Committee shall
				include at least 1 registered nurse who provides direct care from each nurse
				specialty or unit of the hospital (each such specialty or unit as determined by
				the hospital).
								(D)Other hospital
				personnelThe Committee shall include such other personnel of the
				hospital as the hospital determines to be appropriate.
								(3)Duties
								(A)Development of
				staffing planThe Committee shall develop a hospital-wide
				staffing plan for nursing services furnished in the hospital consistent with
				the requirements under subsection (c).
								(B)Review and
				modification of staffing planThe Committee shall—
									(i)conduct regular,
				ongoing monitoring of the implementation of the hospital-wide staffing plan for
				nursing services furnished in the hospital;
									(ii)carry out
				evaluations of the hospital-wide staffing plan for nursing services at least
				annually; and
									(iii)make such
				modifications to the hospital-wide staffing plan for nursing services as may be
				appropriate.
									(C)Additional
				dutiesThe Committee shall—
									(i)develop policies
				and procedures for overtime requirements of registered nurses providing direct
				patient care and for appropriate time and manner of relief of such registered
				nurses during routine absences; and
									(ii)carry out such
				additional duties as the Committee determines to be appropriate.
									(c)Staffing plan
				requirements
							(1)Plan
				requirementsSubject to paragraph (2), a hospital-wide staffing
				plan for nursing services developed and implemented under this section
				shall—
								(A)be based upon
				input from the registered nurse staff of the hospital who provide direct
				patient care or their exclusive representatives, as well as the chief nurse
				executive;
								(B)be based upon the
				number of patients and the level and variability of intensity of care to be
				provided to those patients, with appropriate consideration given to admissions,
				discharges, and transfers during each shift;
								(C)take into account
				contextual issues affecting nurse staffing and the delivery of care, including
				architecture and geography of the environment and available technology;
								(D)take into account
				the level of education, training, and experience of those registered nurses
				providing direct patient care;
								(E)take into account
				the staffing levels and services provided by other health care personnel
				associated with nursing care, such as certified nurse assistants, licensed
				vocational nurses, licensed psychiatric technicians, nursing assistants, aides,
				and orderlies;
								(F)take into account
				staffing levels recommended by specialty nursing organizations;
								(G)establish upwardly
				adjustable minimum ratios of direct care registered nurses to patients for each
				unit and for each shift of the hospital, based upon an assessment by registered
				nurses of the level and variability of intensity of care required by patients
				under existing conditions;
								(H)take into account
				unit and facility level staffing, quality and patient outcome data, and
				national comparisons, as available;
								(I)ensure that a
				registered nurse shall not be assigned to work in a particular unit of the
				hospital without first having established the ability to provide professional
				care in such unit; and
								(J)provide for
				exemptions from some or all requirements of the hospital-wide staffing plan for
				nursing services during a declared state of emergency (as defined in subsection
				(l)(1)) if the hospital is requested or expected to provide an exceptional
				level of emergency or other medical services.
								(2)LimitationA
				hospital-wide staffing plan for nursing services developed and implemented
				under this section—
								(A)shall not preempt
				any registered-nurse staffing levels established under State law or regulation;
				and
								(B)may not utilize
				any minimum number of registered nurses established under paragraph (1)(G) as
				an upper limit on the nurse staffing of the hospital to which such minimum
				number applies.
								(d)Reporting and
				release to public of certain staffing information
							(1)Requirements for
				hospitalsEach participating hospital shall—
								(A)post daily for
				each shift, in a clearly visible place, a document that specifies in a uniform
				manner (as prescribed by the Secretary) the current number of licensed and
				unlicensed nursing staff directly responsible for patient care in each unit of
				the hospital, identifying specifically the number of registered nurses;
								(B)upon request, make
				available to the public—
									(i)the nursing staff
				information described in subparagraph (A);
									(ii)a
				detailed written description of the hospital-wide staffing plan implemented by
				the hospital pursuant to subsection (a); and
									(iii)not later than
				90 days after the date on which an evaluation is carried out by the Committee
				under subsection (b)(3)(B)(ii), a copy of such evaluation; and
									(C)not less
				frequently than quarterly, submit to the Secretary in a uniform manner (as
				prescribed by the Secretary) the nursing staff information described in
				subparagraph (A) through electronic data submission.
								(2)Secretarial
				responsibilitiesThe Secretary shall—
								(A)make the
				information submitted pursuant to paragraph (1)(C) publicly available in a
				comprehensible format (as described in subsection (e)(2)(D)(ii)), including by
				publication on the Hospital Compare Internet Web site of the Department of
				Health and Human Services; and
								(B)provide for the
				auditing of such information for accuracy as a part of the process of
				determining whether the participating hospital is in compliance with the
				conditions of its agreement with the Secretary under section 1866, including
				under subsection (a)(1)(Y) of such section.
								(e)Recordkeeping;
				collection and reporting of quality data; evaluation
							(1)RecordkeepingEach
				participating hospital shall maintain for a period of at least 3 years (or, if
				longer, until the conclusion of any pending enforcement activities) such
				records as the Secretary deems necessary to determine whether the hospital has
				implemented a hospital-wide staffing plan for nursing services pursuant to
				subsection (a).
							(2)Collection and
				reporting of quality data on nursing services
								(A)In
				generalThe Secretary shall require the collection, aggregation,
				maintenance, and reporting of quality data relating to nursing services
				furnished by each participating hospital.
								(B)Use of endorsed
				measuresIn carrying out this paragraph, the Secretary shall use
				only quality measures for nursing-sensitive care that are endorsed by the
				consensus-based entity with a contract under section 1890(a).
								(C)Use of qualified
				third-party entities for collection and submission of data
									(i)In
				generalA participating hospital may enter into agreements with
				third-party entities that have demonstrated expertise in the collection and
				submission of quality data on nursing services to collect, aggregate, maintain,
				and report the quality data of the hospital pursuant to subparagraph
				(A).
									(ii)ConstructionNothing
				in clause (i) shall be construed to excuse or exempt a participating hospital
				that has entered into an agreement described in such clause from compliance
				with requirements for quality data collection, aggregation, maintenance, and
				reporting imposed under this paragraph.
									(D)Reporting of
				quality data
									(i)Publication on
				hospital compare web siteSubject to the succeeding provisions of
				this subparagraph, the Secretary shall make the data submitted pursuant to
				subparagraph (A) publicly available, including by publication on the Hospital
				Compare Internet Web site of the Department of Health and Human
				Services.
									(ii)Comprehensible
				formatData made available to the public under clause (i) shall
				be presented in a clearly understandable format that permits consumers of
				hospital services to make meaningful comparisons among hospitals, including
				concise explanations in plain English of how to interpret the data, of the
				difference in types of nursing staff, of the relationship between nurse
				staffing levels and quality of care, and of how nurse staffing may vary based
				on patient case mix.
									(iii)Opportunity to
				correct errorsThe Secretary shall establish a process under
				which participating hospitals may review data submitted to the Secretary
				pursuant to subparagraph (A) to correct errors, if any, contained in that data
				submission before making the data available to the public under clause
				(i).
									(3)Evaluation of
				dataThe Secretary shall provide for the analysis of quality data
				collected from participating hospitals under paragraph (2) in order to evaluate
				the effect of hospital-wide staffing plans for nursing services implemented
				pursuant to subsection (a) on—
								(A)patient outcomes
				that are nursing sensitive (such as pressure ulcers, fall occurrence, falls
				resulting in injury, length of stay, and central line catheter infections);
				and
								(B)nursing workforce
				safety and retention (including work-related injury, staff skill mix, nursing
				care hours per patient day, vacancy and voluntary turnover rates, overtime
				rates, use of temporary agency personnel, and nurse satisfaction).
								(f)Refusal of
				assignmentA nurse may refuse to accept an assignment as a nurse
				in a participating hospital, or in a unit of a participating hospital,
				if—
							(1)the assignment is
				in violation of the hospital-wide staffing plan for nursing services
				implemented pursuant to subsection (a); or
							(2)the nurse is not
				prepared by education, training, or experience to fulfill the assignment
				without compromising the safety of any patient or jeopardizing the license of
				the nurse.
							(g)Enforcement
							(1)ResponsibilityThe
				Secretary shall enforce the requirements and prohibitions of this section in
				accordance with the succeeding provisions of this subsection.
							(2)Procedures for
				receiving and investigating complaintsThe Secretary shall
				establish procedures under which—
								(A)any person may
				file a complaint that a participating hospital has violated a requirement of or
				a prohibition under this section; and
								(B)such complaints
				are investigated by the Secretary.
								(3)RemediesExcept
				as provided in paragraph (5), if the Secretary determines that a participating
				hospital has violated a requirement of this section, the Secretary—
								(A)shall require the
				hospital to establish a corrective action plan to prevent the recurrence of
				such violation; and
								(B)may impose civil
				money penalties under paragraph (4).
								(4)Civil money
				penalties
								(A)In
				generalIn addition to any other penalties prescribed by law, the
				Secretary may impose a civil money penalty of not more than $10,000 for each
				knowing violation of a requirement of this section, except that the Secretary
				shall impose a civil money penalty of more than $10,000 for each such violation
				in the case of a participating hospital that the Secretary determines has a
				pattern or practice of such violations (with the amount of such additional
				penalties being determined in accordance with a schedule or methodology
				specified in regulations).
								(B)ProceduresThe
				provisions of section 1128A (other than subsections (a) and (b)) shall apply to
				a civil money penalty under this paragraph in the same manner as such
				provisions apply to a penalty or proceeding under section 1128A.
								(C)Public notice of
				violations
									(i)Internet web
				siteThe Secretary shall publish on an appropriate Internet Web
				site of the Department of Health and Human Services the names of participating
				hospitals on which civil money penalties have been imposed under this section,
				the violation for which the penalty was imposed, and such additional
				information as the Secretary determines appropriate.
									(ii)Change of
				ownershipWith respect to a participating hospital that had a
				change in ownership, as determined by the Secretary, penalties imposed on the
				hospital while under previous ownership shall no longer be published by the
				Secretary of such Internet Web site after the 1-year period beginning on the
				date of the change in ownership.
									(5)Penalty for
				failure to collect and report quality data on nursing services
								(A)In
				generalIn the case of a participating hospital that fails to
				comply with requirements under subsection (e)(2) to collect, aggregate,
				maintain, and report quality data relating to nursing services furnished by the
				hospital, instead of the remedies described in paragraph (3), the provisions of
				subparagraph (B) shall apply with respect to each such failure of the
				participating hospital.
								(B)PenaltyIn
				the case of a failure by a participating hospital to comply with the
				requirements under subsection (e)(2) for a year, each such failure shall be
				deemed to be a failure to submit data required under section 1833(t)(17)(A),
				section 1886(b)(3)(B)(viii), section 1886(j)(7)(A), or section 1886(m)(5)(A),
				as the case may be, with respect to the participating hospital involved for
				that year.
								(h)Whistleblower
				protections
							(1)Prohibition of
				discrimination and retaliationA participating hospital shall not
				discriminate or retaliate in any manner against any patient or employee of the
				hospital because that patient or employee, or any other person, has presented a
				grievance or complaint, or has initiated or cooperated in any investigation or
				proceeding of any kind, relating to—
								(A)the hospital-wide
				staffing plan for nursing services developed and implemented under this
				section; or
								(B)any right, other
				requirement or prohibition under this section, including a refusal to accept an
				assignment described in subsection (f).
								(2)Relief for
				prevailing employeesAn employee of a participating hospital who
				has been discriminated or retaliated against in employment in violation of this
				subsection may initiate judicial action in a United States district court and
				shall be entitled to reinstatement, reimbursement for lost wages, and work
				benefits caused by the unlawful acts of the employing hospital. Prevailing
				employees are entitled to reasonable attorney’s fees and costs associated with
				pursuing the case.
							(3)Relief for
				prevailing patientsA patient who has been discriminated or
				retaliated against in violation of this subsection may initiate judicial action
				in a United States district court. A prevailing patient shall be entitled to
				liquidated damages of $5,000 for a violation of this statute in addition to any
				other damages under other applicable statutes, regulations, or common law.
				Prevailing patients are entitled to reasonable attorney’s fees and costs
				associated with pursuing the case.
							(4)Limitation on
				actionsNo action may be brought under paragraph (2) or (3) more
				than 2 years after the discrimination or retaliation with respect to which the
				action is brought.
							(5)Treatment of
				adverse employment actionsFor purposes of this
				subsection—
								(A)an adverse
				employment action shall be treated as discrimination or retaliation; and
								(B)the term
				adverse employment action includes—
									(i)the failure to
				promote an individual or provide any other employment-related benefit for which
				the individual would otherwise be eligible;
									(ii)an adverse
				evaluation or decision made in relation to accreditation, certification,
				credentialing, or licensing of the individual; and
									(iii)a personnel
				action that is adverse to the individual concerned.
									(i)Relationship to
				state lawsNothing in this section shall be construed as
				exempting or relieving any person from any liability, duty, penalty, or
				punishment provided by the law of any State or political subdivision of a
				State, other than any such law which purports to require or permit any action
				prohibited under this title.
						(j)Relationship to
				conduct prohibited under the national labor relations act or other collective
				bargaining lawsNothing in this section shall be construed
				as—
							(1)permitting conduct
				prohibited under the National Labor Relations Act or under any other Federal,
				State, or local collective bargaining law; or
							(2)preempting,
				limiting, or modifying a collective bargaining agreement entered into by a
				participating hospital.
							(k)Regulations
							(1)In
				generalThe Secretary shall promulgate such regulations as are
				appropriate and necessary to implement this section.
							(2)Implementation
								(A)In
				generalExcept as provided in subparagraph (B), as soon as
				practicable but not later than 2 years after the date of the enactment of this
				section, a participating hospital shall have implemented a hospital-wide
				staffing plan for nursing services under this section.
								(B)Special rule for
				rural hospitalsIn the case of a participating hospital located
				in a rural area (as defined in section 1886(d)(2)(D)), such participating
				hospital shall have implemented a hospital-wide staffing plan for nursing
				services under this section as soon as practicable but not later than 4 years
				after the date of the enactment of this section.
								(l)DefinitionsIn
				this section:
							(1)Declared state
				of emergencyThe term declared state of emergency
				means an officially designated state of emergency that has been declared by the
				Federal Government or the head of the appropriate State or local governmental
				agency having authority to declare that the State, county, municipality, or
				locality is in a state of emergency, but does not include a state of emergency
				that results from a labor dispute in the health care industry or consistent
				understaffing.
							(2)Participating
				hospitalThe term participating hospital means a
				hospital (as defined in section 1861(e)) that has entered into a provider
				agreement under section 1866.
							(3)PersonThe
				term person means one or more individuals, associations,
				corporations, unincorporated organizations, or labor unions.
							(4)Registered
				nurseThe term registered nurse means an individual
				who has been granted a license to practice as a registered nurse in at least 1
				State.
							(5)ShiftThe
				term shift means a scheduled set of hours or duty period to be
				worked at a participating hospital.
							(6)UnitThe
				term unit means, with respect to a hospital, an organizational
				department or separate geographic area of a hospital, including a burn unit, a
				labor and delivery room, a post-anesthesia service area, an emergency
				department, an operating room, a pediatric unit, a stepdown or intermediate
				care unit, a specialty care unit, a telemetry unit, a general medical care
				unit, a subacute care unit, and a transitional inpatient care
				unit.
							.
			
